DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recently filed claims by applicants on 03/04/19. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Note on Suspension of Action
The letter mailed on 4/15/2021 inadvertently listed the wrong suspension period.  The suspension period expired on 3/4/2021.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-7 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 8-14 is/are directed to a computer program product which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 15-20 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “receiving, transportation request information from a requester device, the transportation request information comprising an origin, a destination, and a time; determining a transportation metric function specific to the origin, the destination, and the time; determining one or more optimization parameters associated with the transportation request information, the one or more optimization parameters corresponding to a target effect associated with the transportation request information; generating, utilizing the transportation metric function, a transportation metric based on the transportation request information and the one or more optimization parameters; and providing, to the requester device, a response to the transportation request information comprising the generated transportation metric.” 
These claim limitations, under their broadest reasonable interpretation, belong to the grouping of “certain methods of organizing human activity”. Managing allocation of transportation providers for one or more human entities involves managing personal behavior or interaction between people. This is organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A method for managing transportation services comprising: by a transportation matching system, by the transportation matching system, by the transportation matching system; A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to; A system for managing transportation services comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claims 1, 8 and 15 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-7, 9-14 and 16-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 2 recites “wherein generating the transportation metric for the transportation request comprises utilizing an elasticity model to generate a transportation metric that produces the target effect.” As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-14 and 16-20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A method for managing transportation services comprising: by a transportation matching system, by the transportation matching system, by the transportation matching system; A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to; A system for managing transportation services comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0125]: general purpose computer. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-7, 9-14 and 16-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 8 and 15. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-14 and 16-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0339237) Memon; Amir Hussain, and further in view of (WO2018223272) Wang et al.

As per claims 1, 8 and 15: Memon shows:
	A method for managing transportation services comprising (Memon: [0043]): 
	A non-transitory computer readable medium comprising instructions that, when executed by at least one processor (Memon: [0028]: processors, memories), cause a computer device to (Memon: [0095]):
	A system for managing transportation services comprising (Memon: Fig. 1, [0023]-[0024]) at least one processor (Memon: [0028]: processors, memories); and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor (Memon: [0095]), cause the system to:
	receiving, by a transportation matching system, transportation request information from a requester device, the transportation request information comprising an origin, a destination, and a time (Memon: Figs. 4-10, [0052]-[0053], [0080]-[0082]: For instance, see Fig. 4, #410 and 420. Related text [0077] shows: Sterling Archer's current physical location 410. Further, Fig. 7, #710 also see related text [0080]: pickup and destination locations 710. [0056]: the notification includes confirmation information such as: an identification of the car service company, identification of the car service vehicle that will pick up the first user, identification of the car service driver that will pick up the first user, and/or an estimated time the car service will pick up the first user.); 
	Regarding the claim limitation below:
	“determining a transportation metric function specific to the origin, the destination, and the time” 
	This claim limitation is shown in applicants’ specification as follows “transportation metric” recited in the claim at least in [0017]-[0019], Fig. 5, # 500. Particularly, the specification recites: [0021]: the transportation matching system can train and utilize an elasticity model to generate a transportation metric function for a received transportation request. [0110] As shown in FIG. 5, the elasticity model 502 includes various components such as the classifier 506 and the elasticity estimation layer 508. As illustrate, the transportation matching system 102 can implement a classifier 506 in the form of a gradient boosted trees classifier with a binary cross entropy (log loss) loss function. 
	It should be noted that the above is not recited in the claim limitations, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, in order to promote compact prosecution, in light of the specification, the above claim is rejected using an additional reference. 
	Reference Memon shows at least in Fig. 7, # 705 and [0080]: fare estimate 705 based upon the provided pickup and destination locations 710. However, Memon does not explicitly show “gradient boosted trees” as is recited in the specification and as such does not explicitly show “transportation metric” as the claim limitation is understood based on the specification.
	However, Wang shows the “transportation metric” at least in [0062]: a gradient boosting decision tree (GBDT) algorithm, [0063]: the price estimation model can include one or more decision trees, also see [0064].
Reference Memon and Reference Wang are analogous prior art to the claimed invention because the references generally relate to field of location-based transportation services. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Wang, particularly the transportation metric at least in [0062]-[0064], in the disclosure of Reference Memon, particularly in the fare estimating process [0080] in order to provide for a system that generates a price estimation model to be used to perform price estimation and/or optimization as taught by Reference Wang (see at least in [0062]) so that the process of providing location based transportation services can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar location-based transportation services field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Memon in view of Reference Wang, the results of the combination were predictable (MPEP 2143 A); 
	determining one or more optimization parameters associated with the transportation request information, the one or more optimization parameters corresponding to a target effect associated with the transportation request information (Regarding the claim limitations above, applicants originally submitted specification shows “target effect” at least in [0022]: the transportation matching system can receive an indication of one or more goals or target effects associated with a transportation request. [0028]: producing targeted effects such as establishment of service in new geographic areas and/or increasing requester surplus, among others as described herein. In light of this description, the Memon reference shows “target effect” or a goal in [0035]: facilitate user engagement by encouraging a user to expand his connections to other users or entities, to invite new users to the system or to increase interaction with the social network system. [0065]: the leader and/or the follower may be moving and, therefore, the route the follower is to take is regularly updated to reflect a new location of the leader and/or follower); 	
	generating, by the transportation matching system utilizing the transportation metric function, a transportation metric based on the transportation request information and the one or more optimization parameters (Reference Memon shows at least in Fig. 7, # 705 and [0080]: fare estimate 705 based upon the provided pickup and destination locations 710. Memon also shows optimization parameters in Figs. 4-10, [0052]-[0053], [0080]-[0082]: For instance, see Fig. 4, #410 and 420. Related text [0077] shows: Sterling Archer's current physical location 410. Further, Fig. 7, #710 also see related text [0080]: pickup and destination locations 710. [0056]: the notification includes confirmation information such as: an identification of the car service company, identification of the car service vehicle that will pick up the first user, identification of the car service driver that will pick up the first user, and/or an estimated time the car service will pick up the first user. However, Memon does not explicitly show “gradient boosted trees” as is recited in the specification and as such does not explicitly show “transportation metric” as the claim limitation is understood based on the specification.
	However, Wang shows the “transportation metric” at least in [0062]: a gradient boosting decision tree (GBDT) algorithm, [0063]: the price estimation model can include one or more decision trees, also see [0064].
Reference Memon and Reference Wang are analogous prior art to the claimed invention because the references generally relate to field of location-based transportation services. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Wang, particularly the transportation metric at least in [0062]-[0064], in the disclosure of Reference Memon, particularly in the fare estimating process [0080] in order to provide for a system that generates a price estimation model to be used to perform price estimation and/or optimization as taught by Reference Wang (see at least in [0062]) so that the process of providing location based transportation services can be made more efficient and effective.); and 
	providing, by the transportation matching system to the requester device, a response to the transportation request information comprising the generated transportation metric (Figs. 6-7, [0080]-[0082]).

As per claims 2, 9 and 16: 
Regarding the claim limitations below:
	wherein generating the transportation metric for the transportation request comprises utilizing an elasticity model to generate a transportation metric that produces the target effect.
	Reference Memon shows at least in Fig. 7, # 705 and [0080]: fare estimate 705 based upon the provided pickup and destination locations 710. Memon also shows optimization parameters in Figs. 4-10, [0052]-[0053], [0080]-[0082]: For instance, see Fig. 4, #410 and 420. Related text [0077] shows: Sterling Archer's current physical location 410. Further, Fig. 7, #710 also see related text [0080]: pickup and destination locations 710. [0056]: the notification includes confirmation information such as: an identification of the car service company, identification of the car service vehicle that will pick up the first user, identification of the car service driver that will pick up the first user, and/or an estimated time the car service will pick up the first user. However, Memon does not explicitly show “gradient boosted trees” as is recited in the specification and as such does not explicitly show “transportation metric” as the claim limitation is understood based on the specification.
	However, Wang shows the “transportation metric” at least in [0062]: a gradient boosting decision tree (GBDT) algorithm, [0063]: the price estimation model can include one or more decision trees, also see [0064].
Reference Memon and Reference Wang are analogous prior art to the claimed invention because the references generally relate to field of location-based transportation services. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Wang, particularly the transportation metric at least in [0062]-[0064], in the disclosure of Reference Memon, particularly in the fare estimating process [0080] in order to provide for a system that generates a price estimation model to be used to perform price estimation and/or optimization as taught by Reference Wang (see at least in [0062]) so that the process of providing location based transportation services can be made more efficient and effective.
	Regarding the claim limitations above, applicants originally submitted specification shows “target effect” at least in [0022]: the transportation matching system can receive an indication of one or more goals or target effects associated with a transportation request. [0028]: producing targeted effects such as establishment of service in new geographic areas and/or increasing requester surplus, among others as described herein. In light of this description, the Memon reference shows “target effect” or a goal in [0035]: facilitate user engagement by encouraging a user to expand his connections to other users or entities, to invite new users to the system or to increase interaction with the social network system. [0065]: the leader and/or the follower may be moving and, therefore, the route the follower is to take is regularly updated to reflect a new location of the leader and/or follower.

As per claims 4, 11 and 18:
Regarding the claim limitations below:
	wherein the elasticity model comprises: 
	a classifier configured to generate, based on a plurality of input features, predictions of receiving transportation requests for a particular transportation metric; and 
	an elasticity estimation layer configured to determine, based on the predictions from the classifier, probabilities of receiving transportation requests based on changes in the transportation metric.
	This claim limitation is shown in applicants’ specification as follows “transportation metric” recited in the claim at least in [0017]-[0019], Fig. 5, # 500. Particularly, the specification recites: [0021]: the transportation matching system can train and utilize an elasticity model to generate a transportation metric function for a received transportation request. [0110] As shown in FIG. 5, the elasticity model 502 includes various components such as the classifier 506 and the elasticity estimation layer 508. As illustrate, the transportation matching system 102 can implement a classifier 506 in the form of a gradient boosted trees classifier with a binary cross entropy (log loss) loss function. 
	It should be noted that the above is not recited in the claim limitations, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, in order to promote compact prosecution, in light of the specification, the above claim is rejected using an additional reference. 
	Reference Memon shows at least in Fig. 7, # 705 and [0080]: fare estimate 705 based upon the provided pickup and destination locations 710. However, Memon does not explicitly show “gradient boosted trees” as is recited in the specification and as such does not explicitly show “transportation metric” as the claim limitation is understood based on the specification.
	However, Wang shows the “transportation metric” at least in [0062]: a gradient boosting decision tree (GBDT) algorithm, [0063]: the price estimation model can include one or more decision trees, also see [0064].
Reference Memon and Reference Wang are analogous prior art to the claimed invention because the references generally relate to field of location-based transportation services. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Wang, particularly the transportation metric at least in [0062]-[0064], in the disclosure of Reference Memon, particularly in the fare estimating process [0080] in order to provide for a system that generates a price estimation model to be used to perform price estimation and/or optimization as taught by Reference Wang (see at least in [0062]) so that the process of providing location based transportation services can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar location-based transportation services field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Memon in view of Reference Wang, the results of the combination were predictable (MPEP 2143 A).

As per claims 5, 12 and 19: Memon shows:
	wherein: the target effect associated with the transportation request information comprises increasing a volume of shared transportation requests (Regarding the claim limitations above, applicants originally submitted specification shows “target effect” at least in [0022]: the transportation matching system can receive an indication of one or more goals or target effects associated with a transportation request. [0028]: producing targeted effects such as establishment of service in new geographic areas and/or increasing requester surplus, among others as described herein. In light of this description, the Memon reference shows “target effect” or a goal in [0035]: facilitate user engagement by encouraging a user to expand his connections to other users or entities, to invite new users to the system or to increase interaction with the social network system. [0065]: the leader and/or the follower may be moving and, therefore, the route the follower is to take is regularly updated to reflect a new location of the leader and/or follower); and 
	determining the transportation metric function comprises determining a transportation metric that will increase the volume of shared transportation requests (Regarding the claim limitations above, applicants originally submitted specification shows “target effect” at least in [0022]: the transportation matching system can receive an indication of one or more goals or target effects associated with a transportation request. [0028]: producing targeted effects such as establishment of service in new geographic areas and/or increasing requester surplus, among others as described herein. In light of this description, the Memon reference shows “target effect” or a goal in [0035]: facilitate user engagement by encouraging a user to expand his connections to other users or entities, to invite new users to the system or to increase interaction with the social network system. [0065]: the leader and/or the follower may be moving and, therefore, the route the follower is to take is regularly updated to reflect a new location of the leader and/or follower).

Claims 3, 6-7, 10, 13-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0339237) Memon; Amir Hussain, further in view of (WO2018223272) Wang et al and (US 10552773 B1) Shah; Akash Gaurav et al.

As per claims 3, 10 and 17:
Regarding the claim limitations below:
	wherein determining the transportation metric function comprises utilizing an elasticity model to generate, based on the origin, the destination, and the time of the transportation request information, a prediction of receiving a transportation request corresponding to the transportation request information.
	Memon shows “wherein determining the transportation metric function comprises utilizing an elasticity model to generate, based on the origin, the destination, and the time of the transportation request information”: Figs. 4-10, [0052]-[0053], [0080]-[0082]: For instance, see Fig. 4, #410 and 420. Related text [0077] shows: Sterling Archer's current physical location 410. Further, Fig. 7, #710 also see related text [0080]: pickup and destination locations 710. [0056]: the notification includes confirmation information such as: an identification of the car service company, identification of the car service vehicle that will pick up the first user, identification of the car service driver that will pick up the first user, and/or an estimated time the car service will pick up the first user.
	However, Memon does not explicitly show “a prediction of receiving a transportation request”. Reference Shah shows the above limitation at least in col. 4, lines 33-46: the transportation matching system identifies real-time forecasts of requests in an area (e.g., ride request in the next 5-10 mins) as well as neighboring areas, col. 10, lines 42-60: the term “real-time transportation request forecasts” (or simply “forecasted requests”) refers to anticipated transportation requests for a time interval in the near future (e.g., 3-7 mins, 5-10 mins, 5-30 mins, etc.) for one or more areas in the region. In particular, the term “forecasted requests” includes a real-time determination based on historical data as well as current market conditions (e.g., the number of requestors coming online and/or the location of available providers) of anticipated transportation requests for the one or more areas. In some embodiments, an area forecasted request corresponds to a number of transportation requests forecasted to be received from a single area. In other embodiments, a neighborhood forecasted request corresponds to a number of transportation requests forecasted to be received from a neighborhood for an area, as defined above.
Reference Memon and Reference Shah are analogous prior art to the claimed invention because the references generally relate to field of location-based transportation services. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Shah, particularly the identifies real-time forecasts of requests in an area at least in col. 4, lines 33-46, in the disclosure of Reference Memon, particularly in the transportation parameters Figs. 4-10, [0052]-[0053, [0080]-[0083] in order to provide for a system that anticipates transportation requests for a time interval in the near future (e.g., 3-7 mins, 5-10 mins, 5-30 mins, etc.) for one or more areas in the region as taught by Reference Shah (see at least in col. 10, lines 42-60) so that the process of providing location based transportation services can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar location-based transportation services field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Memon in view of Reference Shah, the results of the combination were predictable (MPEP 2143 A).

As per claims 6, 13 and 20: 
Regarding the claim limitations below:
	“wherein: the target effect associated with the transportation request information comprises increasing an incentive for a provider to service a transportation request that indicates a particular destination; and 
	determining the transportation metric function comprises determining a transportation metric that will increase the incentive for the provider to service the transportation request that indicates the particular destination.”
	Even though Memon shows “target effect” or goal the reference does not show “incentives”. Reference Shah shows the above limitation at least in (col. 6, lines 1-10, col. 11, lines 60 – col. 12, lines 9). 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Shah, particularly the identifies real-time forecasts of requests in an area at least in col. 4, lines 33-46, in the disclosure of Reference Memon, particularly in the transportation parameters Figs. 4-10, [0052]-[0053, [0080]-[0083] in order to provide for a system that anticipates transportation requests for a time interval in the near future (e.g., 3-7 mins, 5-10 mins, 5-30 mins, etc.) for one or more areas in the region as taught by Reference Shah (see at least in col. 10, lines 42-60) so that the process of providing location based transportation services can be made more efficient and effective. 

As per claims 7 and 14: 
Regarding the claim limitations below:
	wherein the transportation request information further comprises a mode of transportation, and wherein determining the transportation metric function comprises generating a transportation metric function specific to the origin, the destination, the time, and a mode of transportation.
	Memon reference does not explicitly show “mode of transportation”. However, Shah reference shows the above limitation at least in col. 9, lines 15-24: where the user has the ability to select the type of transportation.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Shah, particularly the identifies real-time forecasts of requests in an area at least in col. 4, lines 33-46, in the disclosure of Reference Memon, particularly in the transportation parameters Figs. 4-10, [0052]-[0053, [0080]-[0083] in order to provide for a system that anticipates transportation requests for a time interval in the near future (e.g., 3-7 mins, 5-10 mins, 5-30 mins, etc.) for one or more areas in the region as taught by Reference Shah (see at least in col. 10, lines 42-60) so that the process of providing location based transportation services can be made more efficient and effective. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
Yong et al. A Two-Stage Algorithm for Origin-Destination Matrices Estimation Considering Dynamic Dispersion Parameter for Route Choice. PLOS ONE. Published: January 13, 2016. https://doi.org/10.1371/journal.pone.0146850. https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0146850
This reference is concerned with paper proposes a two-stage algorithm to simultaneously estimate origin-destination (OD) matrix, link choice proportion, and dispersion parameter using partial traffic counts in a congested network. A non-linear optimization model is developed which incorporates a dynamic dispersion parameter, followed by a two-stage algorithm in which Generalized Least Squares (GLS) estimation and a Stochastic User Equilibrium (SUE) assignment model are iteratively applied until the convergence is reached.
Foreign Reference:
(EP 3683742 A1) Lehoux V et al. This reference is concerned with determining a first set of possible initial stations, a second set of possible initial stations, a first set of possible final stations and a second set of possible final stations in a multi-modal transportation network. The determination is made such that possible final stations of a second set of possible final stations are stations from which the arrival location is reachable using a second transportation mode at a given second maximum cost, which do not belong to a first set of possible initial stations or to a first set of possible final stations, and which comply with a geometrical constraint defined by a departure location (31) and an arrival location (32). A routing optimization algorithm is performed so as to select, among the itineraries having a main portion from an initial station to a final station each belonging to the first or second sets of possible initial stations or of possible final stations, an optimal itinerary according to a criterion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624